Exhibit 10.2
(FORESTAR LOGO) [d66295d6629501.gif]
FORESTAR GROUP INC.
RESTRICTED STOCK UNITS AGREEMENT
(Tier I)
          This Agreement is entered into between FORESTAR GROUP INC., a Delaware
corporation (“Forestar”), and Participant, and is an integral and inseparable
term of Participant’s service as an employee, non-employee director, or other
service provider of Forestar or an Affiliate. In consideration of the mutual
covenants hereinafter set forth and for other good and valuable consideration,
Forestar and the Participant hereby agree as follows:

  1.   Grant of Restricted Stock Units. Subject to the restrictions, terms and
conditions of this Agreement (the “RSU Agreement”), the Forestar Group Inc. 2007
Stock Incentive Plan (as amended, the “Plan”) and the Forestar Standard Terms
and Conditions for Restricted Stock Units (the “Standard Terms and Conditions” ;
together with the Plan and the RSU Agreement, the “Plan Documents”), Forestar
hereby awards to the Participant the number of restricted stock units stated
above (the “Restricted Stock Units”).     2.   Grant of DERs. Subject to the
terms and conditions of the Plan Documents, the Participant is hereby granted a
Dividend Equivalency Right (“DER”) to accompany each Restricted Stock Unit. Upon
payment of a dividend to a holder of Common Stock, Participant will be entitled
to payment of an amount equal to the amount of such per Share dividend payment,
multiplied by the number of RSUs granted pursuant to this RSU Agreement,
provided that the Participant has not experienced a Separation from Service with
Forestar and its Affiliates through the date that such dividend payment was made
(the “Dividend Payment Date”). Payment under each DER shall be made by the later
of December 31st of the year in which the Dividend Payment Date occurred or 2
1/2 months after such Dividend Payment Date. The form of payment under a DER
will be made (at sole discretion of the Committee) in cash or in a number of
shares equal to amount of such payment, divided by the Fair Market Value of a
Share on the Dividend Payment Date, rounded to the nearest Share.     3.  
Governing Documents. The Restricted Stock Units and DERs awarded hereby are
subject to all the restrictions, terms and provisions of the Plan Documents,
which are herein incorporated by reference, and to the terms of which the
Participant hereby agrees. Capitalized terms used in this RSU Agreement that are
not defined herein shall have the meaning set forth in the Plan Documents.    
4.   No Stockholder Rights. The Restricted Stock Units will be represented by a
book entry credited in the name of the Participant and are not actual shares of
Common Stock. The Participant will not have the right to vote the Restricted
Stock Units or any other rights of a holder of Common Stock as a result of this
grant of Restricted Stock Units. The Participant acknowledges and agrees that
(a) the Participant’s sole rights with respect to dividend payments are with
respect to the payments that arise from the DERs and, (b) the Participant has no
rights under this RSU Agreement or the Plan Documents with respect to the
payment of dividend payments or the adjustment of the Restricted Stock Units to
reflect the payment of cash dividends.     5.   General Vesting Requirements.
Except as otherwise provided in the Plan Documents and subject to the conditions
of Paragraph 6 hereof, Restricted Stock Units shall vest in accordance with the
Vesting

Restricted Stock Units Agreement — Tier I

-1-



--------------------------------------------------------------------------------



 



      Schedule above as of the occurrence of a Vesting Date (including the
Scheduled Vesting Date as set forth above), provided that the Participant has
not experienced a Separation from Service with Forestar and its Affiliates
through such Vesting Date. Notwithstanding the Vesting Schedule provided above,
upon a Change in Control, all unvested Restricted Stock Units shall immediately
vest. Upon an Participant’s Separation from Service for any reason prior to a
Vesting Date, all Restricted Stock Units that are not vested and payable under
Paragraph 7, and all accompanying DERs, shall be forfeited, and the Participant
shall not thereafter have any rights with respect to the Restricted Stock Units
and DERs so forfeited.     6.   Committee Certification of Performance Goals.
Except in connection with vesting upon a Change in Control, in no event shall
any Restricted Stock Units vest as of the scheduled Vesting Date unless the
Committee has certified that the Performance Goal set forth in Exhibit A (if
any) hereto has been achieved.     7.   Payment of Restricted Stock Units.
Subject to the terms and conditions of the Plan Documents, Forestar will pay to
the Participant an amount equal to the Fair Market Value per Share of Common
Stock on the Vesting Date, multiplied by the number of RSUs that vest on such
Vesting Date (the “Payment”). The Payment will be made as soon as practicable
after the Vesting Date, but not later than ninety days after the Vesting Date
(or, if earlier, March 15 of the calendar year following the year in which the
Vesting Date occurs), provided that if the Vesting Date occurs upon or after a
Change in Control, the Payment shall be made not later than the fifth business
day after the Vesting Date. The form of the Payment will be made (at sole
discretion of the Committee) in cash or in a number of shares equal to amount of
the Payment, divided by the Fair Market Value of a Share on the Vesting Date,
rounded to the nearest Share.     8.   Arbitration. The Participant and Forestar
agree that this RSU Agreement arises out of, and is inseparable from, the
Participant’s employment or other service with Forestar or any of its
Affiliates. The Participant and Forestar further agree to final and binding
arbitration as the exclusive forum for resolution of any dispute of any nature
whatsoever, whether initiated by the Participant or Forestar, arising out of,
related to, or connected with Participant’s employment or other service with, or
termination by, Forestar or any of its Affiliates. This includes, without
limitation, any dispute arising out of the application, interpretation,
enforcement, or claimed breach of this RSU Agreement. The only exceptions to the
scope of this arbitration provision are claims arising under any written
agreement between the Participant and Forestar or its Affiliate that expressly
provides that such claims are not subject to binding arbitration. Arbitration
under this provision shall be conducted under the employment dispute rules and
procedures of either the American Arbitration Association or of JAMS/Endispute,
according to the preference of the party initiating such arbitration. Appeal
from, or confirmation of, any arbitration award under this paragraph may be made
to any court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.     9.   Section 409A Acknowledgement and
Release. Participant understands that payments under the Plan and this RSU
Agreement are potentially subject to Section 409A of the Code (“409A”) and that
if the Plan and this RSU Agreement do not satisfy an exception to 409A or do not
comply with the requirements of 409A and the applicable guidance thereunder,
then Participant may incur adverse tax consequences under 409A. Participant
acknowledges and agrees that (a) Participant is solely responsible for all
obligations arising as a result of the tax consequences associated with payments
under this RSU Agreement including, without limitation, any taxes, interest or
penalties associated with 409A, (b) Participant is not relying upon any written
or oral statement or representation by Forestar or any Affiliate thereof, or any
of their respective employees, directors, officers, attorneys or

Restricted Stock Units Agreement — Tier I

-2-



--------------------------------------------------------------------------------



 



      agents (collectively, the “Company Parties”) regarding the tax effects
associated with the execution of this RSU Agreement and the payment under this
RSU Agreement and the Plan, and (c) in deciding to enter into this RSU
Agreement, Participant is relying on his or her own judgment and the judgment of
the professionals of his or her choice with whom Participant has consulted.
Participant hereby releases, acquits and forever discharges the Company Parties
from all actions, causes of actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with the execution of this RSU Agreement and any payment under the
Plan and this RSU Agreement.     10.   Miscellaneous. The Committee may from
time to time modify or amend this RSU Agreement in accordance with the
provisions of the Plan. This RSU Agreement shall be binding upon and inure to
the benefit of Forestar and its successors and assigns and shall be binding upon
and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives. This RSU Agreement may be executed by
Forestar and the Participant by means of electronic or digital signatures, which
shall have the same force and effect as manual signatures. Participant agrees
that clicking “I Accept” in connection with or response to any electronic
communication or other medium has the effect of affixing the Participant’s
electronic signature to this RSU Agreement. Participant acknowledges and
expressly agrees that the Participant has read the RSU Agreement and the Plan
Documents and agrees to their terms. This RSU Agreement shall be governed by and
construed in accord with federal law, where applicable, and otherwise with the
laws of the State of Texas.

Restricted Stock Units Agreement — Tier I

-3-



--------------------------------------------------------------------------------



 



(FORESTAR LOGO) [d66295d6629501.gif]
FORESTAR GROUP INC.
STANDARD TERMS AND CONDITIONS
FOR RESTRICTED STOCK UNITS

1.   Certain Definitions: For purposes of this Forestar Group Inc. Terms and
Conditions for Restricted Stock Units (the “Standard Terms and Conditions”), the
Forestar Group Inc. 2007 Stock Incentive Plan (as amended, the “Plan”), and the
Agreement that evidences the grant of Restricted Stock Units under the Plan (the
“RSU Agreement”) to which this Standard Terms and Conditions applies, the
following terms shall have the meanings set forth below:

  a.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Forestar) whose appointment or election by the
Board or nomination for election by Forestar’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;  
  (3)   there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (III), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a

Restricted Stock Units Agreement — Tier I

-4-



--------------------------------------------------------------------------------



 



      recapitalization, no Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);     (4)   the shareholders
of Forestar approve a plan of complete liquidation or dissolution of Forestar;  
  (5)   there is consummated an agreement for the sale, disposition or long-term
lease by Forestar of substantially all of Forestar’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Forestar in
substantially the same proportions as their ownership of Forestar immediately
prior to such sale or disposition or (b) the distribution directly to Forestar’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Forestar that represent
substantially all of Forestar’s assets; or     (6)   any other event that the
Board, in its sole discretion, determines to be a Change in Control for purposes
of this Agreement.         Notwithstanding the foregoing, a “Change in Control”
under clauses (1) through (5) above shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Forestar immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of Forestar
as constituted immediately prior to such transaction or series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Restricted Stock Units.     (4)
  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.     (5)   “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Forestar or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of Forestar or any

Restricted Stock Units Agreement — Tier I

-5-



--------------------------------------------------------------------------------



 



      of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of Forestar in substantially the
same proportions as their ownership of stock of Forestar.

  b.   Dividend Equivalency Rights or DERs: means a right granted in connection
with a Restricted Stock Unit to receive payment on the terms and conditions set
forth in the Plan Documents of an amount equivalent to any dividend paid to a
holder of Common Stock.     c.   Forestar: means Forestar Group Inc. and any
successor thereto.     d.   Plan Documents: means the Plan, the RSU Agreement
and the Standard Terms and Conditions.     e.   RSU Agreement: means the written
Agreement executed by Forestar and a Participant evidencing a grant of
Restricted Stock Units under the Plan.     f.   Separation From Service: means a
Participant’s separation from service (within the meaning of Treasury Regs. §
1.409A-1(h)) with Forestar and its Affiliates after the Date of Grant of the
relevant Restricted Stock Units.     g.   Vesting Date: means, with respect to
any award of Restricted Stock Units hereunder, the earliest of (a) such date or
dates as the Committee shall specify in the Restricted Stock Units Agreement
evidencing such award of Restricted Stock Units as the Scheduled Vesting
Date(s), (b)  the occurrence of a Change in Control, (c) the Participant’s
death, or (d) the Participant’s becoming disabled (within the meaning of
Section 409A of the Code).

    Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.   2.   Restricted Stock Unit Agreement;
Acceptance and Execution: The grant of Restricted Stock Units shall be evidenced
by, and subject to the terms and conditions of, a RSU Agreement. The RSU
Agreement shall identify the Participant who has been granted the RSUs, the Date
of Grant, the number of Restricted Stock Units and accompanying DERs (if any)
granted pursuant to an Award, the dates upon which Restricted Stock Units and
accompanying DERs (if any) become vested an are payable. Restricted Stock Units
shall be immediately cancelled and expire if the applicable RSU Agreement is not
executed (in such manner as may be specified by Forestar) by such Participant
(or his or her agent or attorney) and delivered to Forestar (in such manner as
may be specified by Forestar) within 60 days after the Date of Grant of the
Restricted Stock Units (unless an extension of such deadline for extenuating
circumstances is approved by a Vice President of Forestar).   3.   Form of
Awards: Restricted Stock Units and accompanying DERs, when issued, will be
represented by a book entry in the name of the Participant. Unless and until a
certificate or certificates representing Shares will have been issued by
Forestar to Participant for payment under a Restricted Stock Unit, Participant
will not be or have any of the rights or privileges of a shareholder of Forestar
with respect to Shares issuable upon vesting of this RSU.   4.   Vesting and
Time of Payment: Provided that a Participant has not experienced a Separation
from Service with Forestar or an Affiliate through the Vesting Date, the
Participant shall vest and be entitled to payment under a Restricted Stock Unit
on the Vesting Date for such Restricted Stock Unit. The payment under a
Restricted Stock Unit shall be made no later than March 15th of the year
following the year in which the Vesting Date occurs. Notwithstanding the above,
payment under a Restricted Stock Unit shall be subject to paragraph 9 herein.  
5.   Payment Amount: Payment under an RSU may be made in cash or in shares, or
both, at the discretion of the Committee or as otherwise set forth in the
Agreement. If payment is made in Shares, a Participant shall be entitled to a
Share for each RSU that vests on a given Vesting Date. If payment in made in
cash, the amount of payment under each Restricted Stock Unit shall be equal to
the Fair Market Value per Share of Common Stock on the Vesting Date of each such
Restricted Stock Unit.

Restricted Stock Units Agreement — Tier I

-6-



--------------------------------------------------------------------------------



 



6.   Dividend Equivalency Rights: Upon the payment of a dividend to a holder of
Common Stock, the holder of a DER will either be paid an amount equal to such
dividend or be credited such amount to a bookkeeping account, with such the
amount reflected in such account to be paid upon the vesting and payment of the
underlying DER, provided a Participant has not experienced a Separation from
Service with Forestar or an Affiliate through the date such dividend payment is
made to a holder of Common Stock. Upon the Participant’s Separation from Service
with Forestar and its Affiliates or the vesting and payment of the accompanying
RSU, the DER will expire, and Participant shall not longer be entitled to
payment under such DER.   7.   Nonalienation of Benefits: Except as required by
applicable law, no right or benefit under the Plan or any Restricted Stock Units
Agreement shall be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, transfer, pledge,
exchange, transfer, encumber or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefit. If any
Participant shall become bankrupt or attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge any right or
benefit under the Plan or any Restricted Stock Units Agreement, then such right
or benefit shall, in the discretion of the Committee, cease and terminate, and
in such event, the Committee in its discretion may hold or apply the same or any
part thereof for the benefit of the Participant or his beneficiary, spouse,
children or other dependents, or any of them, in such manner and in such
proportion as the Committee may deem proper.   8.   Withholding: Forestar’s
obligation to pay Restricted Stock Units in accordance with, and subject to the
terms of, the applicable Restricted Stock Units Agreement, shall be subject to
the satisfaction of applicable federal, state and local tax withholding
requirements (if any). Restricted Stock Unit payments that are withheld to
satisfy applicable withholding taxes shall be determined based on the Fair
Market Value of the Common Stock on the date the withholding tax obligation
arises. Only the required statutory minimum tax may be withheld; excess tax
withholding is not allowed.   9.   Section 409A: Notwithstanding any provision
to the contrary in an RSU Agreement or the Plan, if a Participant is a
“specified employee” (within the meaning of Section 409A(a)(2)(B) of the Code)
and the payment under this RSU otherwise constitutes a deferral of compensation
(within the meaning of Treas. Reg. § 1.409A-1(b)), then to the extent required
by Section 409A(a)(2)(B) of the Code, no payment of Restricted Stock Units shall
be made to the Participant prior to the earlier of (a) the expiration of the six
month period measured from the date of the Participant’s Separation From
Service, and (b) the date of the Participant’s death.   10.   No Right to
Continued Employment; No Additional Rights: Nothing contained in the Plan or in
any Restricted Stock Units Agreement shall confer on any Participant any right
to continue in the employ or service of Forestar or any of its Affiliates or
interfere in any way with the right of Forestar or an Affiliate to terminate the
employment or service of a Participant at any time, with or without cause,
notwithstanding the Restricted Stock Units awarded to the Participant may be
forfeited. Nothing in the Plan Documents or any Restricted Stock Units Agreement
shall be construed to give any employee, director or consultant of Forestar or
any Affiliate any right to receive an award of Restricted Stock Units or as
evidence of any agreement or understanding, express or implied, that Forestar or
any Affiliate will employ or retain the Participant in any particular position
or at any particular rate of remuneration, or for any particular period of time.
  11.   Changes in Stock: In the event of any change in the outstanding stock
covered by Restricted Stock Units by reason of any stock dividend, split-up,
spin-off, recapitalization, reclassification, combination

Restricted Stock Units Agreement — Tier I

-7-



--------------------------------------------------------------------------------



 



    or exchange of shares, merger, consolidation or liquidation or the like, the
Committee shall provide for a substitution for or adjustment in the number and
class of shares covered by the Restricted Stock Units. The Committee’s
determination with regard to any such substitution or adjustment shall be
conclusive. The Committee may at any time, in its sole discretion, make such
amendments to the terms of Restricted Stock Units Agreements as it deems
necessary or appropriate to reflect any adjustments or substitutions made
pursuant to this paragraph.   12.   Exclusion from Pension, Profit-Sharing and
Other Benefit Computations: By acceptance of a Restricted Stock Units award
under the Plan, a Participant shall be deemed to have agreed that any
compensation arising out of the award constitutes special incentive compensation
that shall not be taken into account as “salary”, “pay”, “compensation” or
“bonus” in determining the amount of any payment under any pension, retirement
or profit-sharing plan of Forestar or any Affiliate. In addition, each
Participant shall be deemed to have agreed that neither the award, vesting nor
payment of Restricted Stock Units shall be taken into account in determining the
amount of any life insurance coverage or short or long-term disability coverage
provided by Forestar or any Affiliate.   13.   Applicability: These Standard
Terms and Conditions shall apply to Restricted Stock Units as to which the
Committee designates it as applying, and the Committee may designate it as
applying in whole or in part in its discretion to a Restricted Stock Units
award.   14.   Plan Controls: In the event of any conflict between the Plan and
the terms of a Restricted Stock Units Agreement or the Standard Terms and
Conditions, the Plan shall govern.

Restricted Stock Units Agreement — Tier I

-8-